                  Case 3:18-cv-01496-JD Document 91 Filed 08/07/19 Page 1 of 1
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     United States of America, et al., ex rel.                    3:18-cv-1496-JD
                                                     )   Case No: _______________
 4   ZACHARY SILBERSHER                              )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   VALEANT PHARMACEUTICALS INT'L,                  )   (CIVIL LOCAL RULE 11-3)
     INC. et al.                                     )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, C. Jacob Gower                        , an active member in good standing of the bar of
 9    The State of Texas           , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff-Relator Zachary Silbersher         in the
                                                                Nicomedes Sy Herrera
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
      365 Canal Street, Suite 1170
13
                                                          Herrera Purdy LLP
14    New Orleans, Louisiana 70130                        1300 Clay Street, Suite 600, Oakland, CA 94612
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (504) 799-2845                                      (510) 422-4700
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jgower@burnscharest.com                             nherrera@herrerapurdy.comx
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 24090133     .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 08/07/19                                               C. Jacob Gower
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of C. Jacob Gower                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: August 8, 2019
                                                           UNITED STATES DISTRICT/MAGISTRATE
                                                                                  xxxxxxxxxxJUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
